Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,481 filed on September 12, 2019.
Election/Restrictions
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
4.	This application may contain claims directed to the following patentably distinct device species:
Species I. Embodiment 1: Figs. 2-3
Species II. Embodiment 2: Figs. 4-5
Species III. Embodiment 3: Figs. 6-7
Species IV. Embodiment 4: Fig. 8
Species V. Embodiment 5: Fig. 9
Species VI. Embodiment 6: Fig. 10

Species III (Fig. 6) differs from species I (Fig. 2) wherein the length D33 of the third electrode pattern 550 may be greater than the length D13 of the first electrode pattern 510 and the second portion 554 of the third electrode pattern 550 may entirely cover the second portion 544 of the second dielectric pattern 540 and may extend along the third portion 546 of the second dielectric pattern 540. 
Species IV (Fig. 8) differs from species I (Fig. 2) wherein the first dielectric pattern 520 may not completely cover the upper surface of the upper insulating layer 234, and the first dielectric pattern 520 may be formed between the first upper line pattern 410 and the second upper line pattern 420. The first dielectric pattern 520 may be tanned above the first etch stop pattern 610 and the second etch stop pattern 620.
Species V (Fig. 9) differs from species I (Fig. 2) wherein the thin-film resistor 630 may connect to second and third vias 720 and 730.
Species VI (Fig. 10) differs from species I (Fig. 2) wherein a thin-film resistor 630 may connect to first and third vias 710 and 730.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819